FILED
                                                                                        OURT
                                                                                                            O APP
                                                                                                              +
                                                                                                    01VISIUYN if
                                                                                       2013 AUG             0 PPS 12=4-5
                                                                                                            I   Ht14   ON
    IN THE COURT OF APPEALS OF THE STATE OF WASHIN                                                   y `"



                                                                                       B   1\   I




                                           DIVISION II                                              NOES        1'      i


ROBERT LISLE HALE, Personal                                        No. 43265 0 II
                                                                             - -

Representative of the ESTATE OF LISLE
HALE,deceased; CLARA HALE,
surviving spouse of LISLE HALE;
ROBERT L.HALE;DONALD HALE;
and TRICIA HALE,

                                 Appellants,

        V.




BRIDGE BUILDERS, LTD.;
                     MINDI R.
BLANCHARD and JOHN DOE
BLANCHARD; BRENDA S. CARPENTER
and JOHN DOE CARPENTER; JANET
WATRAL and JOHN DOE WATRAL;                                   UNPUBLISHED OPINION
MICHAEL R.HASTINGS and JANE DOE
HASTINGS; and MICHAEL R.HASTINGS,
P. .,
 S

                                 01

        WoxsWICK, C. . —
                   J    The        Hale family appeals the summary dismissal of their case. The

Hales, a family consisting of two elderly adults and their three adult children, sued Bridge

Builders, a company that provides personal services to elderly people. The adult children placed

their elderly parents in an assisted living facility. Because the parents did not want to move, they

became upset and, with the help of Bridge Builders, made plans to move back home. About a

week later, the adult children convinced their parents that the decision to move back home was

financially   unsound and the   move was   cancelled. The Hales sued Bridge Builders and   a
No. 43265 0 I1
          - -



registered nurse at the assisted living facility, seeking. eclaratory judgments and a variety of tort
                                                         d
claims. The trial court dismissed all of the Hales' claims on summary judgment. We affirm.

                                              Ia7:
                                                 T


       Lisle and Clara Hale, an elderly couple, lived at their home in Sequim, Washington in

2008. Lisle and Clara' have three adult children: Tricia, Donald, and Robert. Tricia lived with

her parents and managed their care for many years. Donald held durable powers of attorney for

his parents, and Robert was named as the successor attorneyin fact.
                                                            - -

       In 2007, Lisle's and Clara's health deteriorated. They became increasing frail and

suffered from dementia. By March 2008, Lisle,who was 86 years old, and Clara, who was 90

years old,required round- clock care. At about this time,the family decided Lisle should be
                        the -

moved to an assisted living facility. They moved Lisle to Sherwood Assisted Living on April 4,

2008. Lisle did not want to move and was upset.

        Shortly thereafter, the family determined that Clara should be moved to Sherwood as

well. Using a ruse, the children moved Clara to Sherwood on June 3. Family members told

Clara that she was going to Sherwood to have lunch with Lisle. The Hale children told Janet —
Watral,the director at Sherwood who was also a.registered nurse, that Clara would likely be

upset. The next day, Tricia and Donald went to Sherwood to visit and deliver medication for

Clara. They were asked to wait and talk to Watral first. Watral told them that Lisle and Clara




  Because members of the Hale family share the same last name, we refer to them by their first
names for clarity, intending no disrespect.



                                                   2
No. 43265 0 II
          - -



were irate and had hired a lawyer. Watral told Tricia and Donald that it would be best if they not

visit their parents. That day, Lisle and Clara met an attorney,Michael Hastings.
         On June 5,Hastings contacted Mindi Blanchard, the owner of a company called Bridge

Builders, Ltd. Bridge Builders provides personal and assisted living services to the residents of

Clallam County. Bridge Builders' website listed a wide variety of services, including:

                AdvocacyMediation
                         /
                Daily Reminders
                Daily Check in Calls
                             -
                Bill Paying and Financial Organizing
                Monthly Checkbook Reconciliation
                Reconcile Your Medical Insurance
                Organize Caregiver Assistance
                Coordinating Care
                Peace of Mind Program
                Personal Shopper
                Transportation to Appointments
                Neighborhood Caregiver Services
                 Take Your Pet to the Groomer or Vet
                 Outings; Family Liaison
                 Letter/ ote Writing
                       N
                 Mail Sorting and Filing
                 Telephone Call Assistance
                 Computer Assistance -
                 Help Activate Your LTC [(
                                        long term care)]
                                              -        Insurance
                 Notary Service
                 Homecoming
                 Residential Placement.Assistance
                 Meals Delivered to Your Home
                 Friday Flowers
                 Power of Attorney
                 Certified Professional Guardian
                 Representative of the Estate
                 Educational Workshops

2
    Bridge Builders asserts that they met Hastings the next day on June 5.Whether it was June 4 or
June 5,the date is not material to the issues presented in this appeal.


                                                   3
No. 43265 0 II
          - -



               Continuing Education Conference

       Clerk's Paper ( P)at 325 30.
                     C          -

The website stated that Bridge Builders does not " rovide personal care"and that it is " ot a
                                                 p                                     n

caregiving agency."CP at 335 36.
                             -

       Lisle and Clara had contacted Hastings seeking to change their power of attorney from

their children. Hastings asked Blanchard if she would act as Lisle and Clara's new attorney in-
                                                                                            -

fact. Blanchard met with Lisle, Clara, and Hastings at Sherwood Assisted Living on June 5.

Lisle and Clara told her that their children tricked them into moving to Sherwood Assisted

Living and that they wanted to move back into their home. They were also concerned that their

children were accessing their money. Blanchard told Lisle and Clara that Bridge Builders could

assist them in moving back home. Lisle and Clara agreed that they wanted Blanchard to act as

their attorney in fact. On June 6,they executed new powers of attorney and revoked the old
                - -

ones. Lisle also called Blanchard and asked her to change the financial accounts so that his

children would no longer have access.

       Blanchard visited Lisle and Clara again on June 9 and talked aboutmoving home. Later,
                                                       -

Blanchard went to Washington Mutual Bank, where Lisle and Clara banked. On June 10,

Blanchard brought the elderly Hales to the bank and changed their accounts. They discussed

planning the move for June 12. Because Lisle told Blanchard that he did not want his children
accessing the house, Blanchard met a locksmith and had the locks changed. On June 10 and 11,

Bridge Builders contacted private caregivers and inhome care agencies to provide in home care
                                                   -                                -
for Lisle and Clara.




                                                rd
No. 43265 0 II
          - -



         On June 12, Donald Hale went to visit his parents. At some point that day, Lisle, Clara,

and Donald spoke with Robert over the phone, and Donald recorded the conversation. Lisle and
Clara decided it was not in their financial interest to move back home. Later that day, Brenda

Carpenter, an employee at Bridge Builders, went to talk to Lisle and Clara to prepare them for
the move. When she arrived, Donald told her that Lisle and Clara would not be moving. Bridge

Builders canceled the moving plans.

         The Hales sued Bridge Builders,Mindi Blanchard, Brenda Carpenter, Janet Watral, and

Michael Hastings in April 2009. The Hales sought declaratory judgments that Bridge Builders

was an " n home services agency"required to be licensed under chapter 70. 27 RCW and that
       i -                                                              1

Blanchard, Carpenter, and Bridge Builders were prohibited from serving as attorney in fact for
                                                                                    - -
either Lisle or Clara. The Hales also sought damages for:violations of the vulnerable adults act
and the Consumer Protection Act6 ;malpractice by Blanchard, Carpenter, Bridge Builders, and
Watral; interference with the Hale family;negligent infliction of emotional distress; and outrage.

         In December 2011, Bridge Builders moved for summary judgment of all of the Hales'

claims. The trial court granted their motion. Later,the trial court entered an amended order and --

memorandum making the dismissal of the Hales' claims applicable to Watral. The Hales appeal

the dismissal of their case on summary judgment.


3
    The plaintiffs in the case are Robert Hale,Donald Hale, Tricia Hale,the estate of Lisle Hale
through its personal representative Robert Hale, and Clara Hale.
4
    Hastings was dismissed through an agreed stipulation and is no longer a party in this case.
5
    Chapter 74. 4 RCW.
              3
6
    Chapter 19. 6 RCW.
              8


                                                   5
No. 43265 0 II
          - -


                                           ANALYSIS


A.     Summary Judgment Standard ofReview Applies

       The Hales argue, without citation to authority, that the trial court should have applied the

standards for dismissal under CR 12( )( than the standards for summary judgment under
                                 6)b rather

CR 56. This argument is meritless. The defendants moved for summary judgment,thus,

summary judgment standards apply.

       We review summary judgments de novo, engaging in the same inquiry as the trial court.

Sheikh v. Choe, 156 Wn. d 441, 447, 128 P. d 574 (2006).Summary judgment is appropriate
                      2                  3

where there are no issues of material fact. CR 56( ). defendant in a civil action is entitled to
                                                 c A

summary judgment if he can show that there is an absence or insufficiency of evidence

supporting an element that is essential to the plaintiffs claim. Young v. Key Pharms.,Inc.,
                                                                                          112
Wn. d 216, 225, 770 P. d 182 (1989).In such a situation, there can be no genuine issue as to
  2                  2

any material fact, because a complete failure of proof concerning an essential element of the

nonmoving party's case necessarily renders all other facts immaterial. Young, 112 Wn. d at 225.
                                                                                    2

To survive a motion for summary judgment;a nonmoving party must set forth specific -
                                                                                   facts -

showing that a genuine issue exists. Young, 112 Wn. d at 225 26. The nonmoving party may
                                                  2          -

not rely on speculative or argumentative assertions that unresolved factual issues remain.

Michael v. Mosquera Lacy, 165 Wn. d 595, 602, 200 P. d 695 (2009).When reasonable minds
                    -           2                  3
could reach but one conclusion, questions of fact may be determined as a matter of law.

Cornerstone Equipment Leasing, Inc. v. MacLeod, 159 Wn.App. 899, 902, 247 P. d 790 (2011).
                                                                           3




                                                 G
    No. 43265 0 II
              - -


    B.       Standing Not Waived

             The trial court dismissed the Uniform Declaratory Judgments Act claims, ruling that the

    Hales did not have standing. The Hales argue that the trial court should not have ruled on the

    issue of standing, asserting that the defendants waived the issue by not pleading standing as an

    affirmative defense. We reject the Hales' argument that standing is an affirmative defense that is

    waived unless pleaded.

              In support of their argument, the Hales cite to the general rule that a party must plead
    affirmative defenses or have the defense waived. See CR 8( ) a party shall set forth
                                                             c ( "

    affirmatively ...   any ...   matter   constituting   an   avoidance   or   affirmative defense "). Their


    argument is undeveloped. They do not provide supporting authority or a reason why standing
    should be considered an affirmative defense that is waived if not pleaded. Even assuming

    standing is an affirmative defense, the Hales do not argue prejudice. See Mahoney v. Tingley, 85

    Wn. d 95, 100, 529 P. d 1068 (1975)failure to plead an affirmative defense is harmless if it
      2                 2               (

    does not affect substantial rights of the parties).We do not review issues where inadequate

j   argument has been made. State v.Thomas, 150 Wn. d 821,69, 3d 970 (2004).The -
                                  -               2        - P.

    Hales' argument is insufficient and we decline to address whether Bridge Builders waived the

    issue of standing by not pleading it as an affirmative defense.

             Consequently, we do not address Bridge Builders' argument that standing cannot be
    waived because standing to sue under the Declaratory Judgments Act is a "urisdictional"
                                                                            j




     7
         Chapter 7.4 RCW.
                  2

                                                               7
No. 43265 0 II
          - -



question that can be raised at any time. We note, however, that this premise, though recognized
in Washington case law, may be erroneous.




8 The characterization of standing to sue under the Declaratory Judgments Act as "jurisdictional"
can be traced to Washington Beauty College, Inc. v. Huse, 195 Wash. 160, 166, 80 P. d 403
                                                                                      2
1938).There, our Supreme Court addressed the issue of the plaintiff's right to sue"under the
                                                                        "
Declaratory Judgments Act for the first time on appeal and characterized the question as
              jurisdiction"of the
involving the "                           court and     could be raised at any time.     Washington Beauty
Coll., Wash. at 166. But as our Supreme Court has more recently recognized, jurisdiction"
       195                                                                   "
is " he fundamental power of courts to act." Gaming, Inc. v. Washington State Gambling
   t                                       ZDI
Comm'n, Wn. d 608, 616, 268 P. d 929 (2012).Article IV,section 6 of the Washington
           173   2                    3
Constitution does not exclude any causes from the broad jurisdiction of superior courts, meaning
Washington     courts have few       constraints   on   their jurisdiction. WASH. CONST. art IV, § ( " he
                                                                                                  6 T

superior court shall also have original jurisdiction in all cases and of all proceedings in which
jurisdiction   shall not have been     by law vested exclusively      in   some                  Krieschel v. Bd.
                                                                                  other court. ");

ofSnohomish County Commis, 12 Wash. 428, 439, 41 P. 186 (1895) it is manifest that it was
                                                               ("
not the intention of the framers of this §         6 to exclude any sort or manner of causes from the
jurisdiction   of the   superior         Subject matter jurisdiction should not be confused with a
                                   court. ").

 court's authority to rule in a particular manner. Cole v. Harveyland, LLC, 163 Wn. App. 199,
208, 258 P. d 70 (2011).The subject matter jurisdiction of Washington courts is not so
             3
 fleeting  and fragile. "' Housing Authority ofCity ofSeattle v. Bin, 163 Wn. App. 367, 376, 260
 P. d 900 (2011)quoting Sprint Spectrum, LP v. Dep't ofRevenue, 156 Wn. App. 949, 965, 235
    3               (
P. d 849 (2010)Becker, J.,
  3               (           concurring)). the type of controversy is within the subject matter
                                              If
jurisdiction,then all other defects or errors go to something other than subject matter jurisdiction.
Marley v. Dep't ofLabor and Indus.,125 Wn. d 533, 539, 886 P. d 189 (1994).Consistent with
                                                 2                  2
this view,we have recognized that, in Washington courts, a plaintiff's lack of standing is not an
issue of subject matter jurisdiction. Trinity Universal Ins. Co. ofKansas v. Ohio Cas. Ins. Co.,
     Wn. App.  _, 298 P. d 99, 106 (2013);
                          3                Ullery v. Fulleton, 162 Wn. App 596, 604, 256
P. d 406, review denied, 173 Wn. d 1003 (2011).Noting that it has held that standing can be
 3                             2
waived outside the context of the Declaratory Judgments Act, our Supreme Court left open the
question of whether Washington should retain the rule that standing may be raised for the first
time on appeal in declaratory judgment actions. Amalgamated Transit Union Local 587 v. State,
142 Wn. d 183, 203 n. , 11 P. d 762 (2000).By doing so, the court necessarily implied that
       2               4        3
standing to sue in a declaratory judgment action is not actually an issue of subject matter
jurisdiction   because    subject   matter   jurisdiction may be   raised at any time.
No. 43265 0 II
          - -



C.       No Standing To Assert a Declaratory Judgment Action

         The Hales sought declaratory judgments that Bridge Builders was required by statute to

be licensed by the Washington Department of Health as an "in home services agency"and that,
                                                              -

as a licensee, Bridge Builders was forbidden from serving as attorney in fact for Lisle and Clara.
                                                                       - -
They now argue that the trial court erred when it ruled that the Hales lacked standing to bring

their Declaratory Judgments Act claims and that their claims were nonjusticiable. We disagree.

         The common law doctrine of standing prohibits a litigant from raising another's legal

rights. Grant County Fire Prot. Dist. No. S v. City ofMoses, 150 Wn. d 791, 802, 83 P. d 419
                                                                   2                 3

2004).To have standing in a Declaratory Judgments Act action, a party must (1) within the
                                                              "              be

zone of interests protected by statute and (2)
                                             have suffered an injury in fact, economic or

otherwise."Nelson v.Appleway Chevrolet, Inc., Wn. d 173, 186, 57 P. d 847 (2007).We
                                            160 2           1     3

conclude that the Hales do not have standing because they do not satisfy the zone of interests

requirement.
         When evaluating whether a party's interests are within the zone of interests a statute

protects, a court looks to the general purpose. Branson v. Port ofSeattle, 152 Wn. d -
                                                                                 2

862, 876 n. , 101 P. d 67 (2004).If the statute was not designed to protect a party's interests, it
          7        3

is not within the zone of interests. Grant County, 150 Wn. d at 803.
                                                         2


9
    It is uncontested that Lisle and Clara's children received no services at all from Bridge
Builders. We reject their contention that as a "family," have associational or
                                                       they
representational standing. See American Legion Post # 49 v. Washington State Dep't.
                                                     1                            ofHealth,
164 Wn. d 570, 595 96, 192 P. d 306 (2008)applying the associational standing test from Hunt
      2            -        3              (
v. Washington State Apple Adver. Comm'n, U. .333, 343, 97 S. Ct. 2434, 53 L.Ed. 2d 383
                                             432 S
1977)). also reject the notion that there is an association in this case. As the complaint
           We
states, this lawsuit was brought by five separate people. It was not brought in the name of the
Hale family."    While we refer to the Hales, this is for the sake of brevity.


                                                    7
No. 43265 0 II
          - -



       The statutes at issue are under chapter 70. 27 RCW. An "n home services agency"or a
                                                 1            i -
                                                                          11
home   care   agency"must be licensed.     RCW     020(
                                                   70. 27.2) If a person provides "home
                                                      1), (
                                                      1

care services,"
              then the person is an " n home services agency"or " ome care agency."RCW
                                    i -                         h

010 ( 14).
70. 27.5), ( " care services"means
  1        Home
        n]
         onmedical services and assistance provided to ill, disabled, or vulnerable
       individuals that enable them to remain in their residences. Home care services
       include, but are not limited to: Personal care such as assistance with dressing,
       feeding, and personal hygiene to facilitate selfcare; homemaker assistance with
                                                        -
       household tasks, such as housekeeping, shopping, meal planning and preparation,
       and transportation; respite care assistance and support provided to the family; or
       other    nonmedical      services   or    delegated   tasks   of   nursing   under   RCW

       e).
       260(
       18. 9.
          3)(
          7

RCW 70. 27. Not everyone providing " ome care services"must be licensed. The
    010(
       6).
       1                           h

legislature has provided many exemptions. RCW 70. 27. In short, absent an exception, a
                                              040.
                                                1

person providing " ome care services"must be licensed.
                 h

       Chapter 70. 27 RCW was enacted to protect the ill,disabled and elderly who need
                 1
assistance with   personal   care.   LAWS of   1988, ch. 245, § 1; Cummings v. Guardianship Servs. of



   A]license is required for a person to advertise, operate, manage, conduct, open, or maintain
an in home services agency."RCW 70. 27.
      -                         020(
                                   1).
                                   1

11 "An in home services agency license is required for a nursing home, hospital, or other person
          -
that functions as a home health, hospice, hospice care center, or home care agency."RCW
020(
70. 27.
   2).
   1

12 "`In home services agency' means a person licensed to administer or provide home health,
         -
home care, hospice services, or hospice care center services directly or through a contract
arrangement to individuals in a place of temporary or permanent residence."RCW 70. 27.
                                                                                     010    1
14).

13 "`Home care agency' means a person administering or providing home care services directly
or through a contract arrangement to individuals in places of temporary or permanent residence:"
RCW 70. 27.
    010(
       5).
       1



                                                      10
No. 43265 0 II
          - -



Seattle, 128 Wn. App. 742, 750, 110 P. d 796 (2005).As the legislative intent section of the
                                     3

statute makes evident, the "egislature was concerned about the virtual invisibility of home care
                           l

providers, and the attendant risks to their vulnerable clients." Cummings, 128 Wn. App. at 750;

RCW 70. 27. One way the legislature addressed this problem was by requiring home care
    005.
      1

agencies serving these vulnerable populations to be licensed and to abide by minimum standards.

Cummings, 128 Wn. App. at 750. Based on this statement of intent and our interpretation of it

in Cummings, we hold that the zone of interests protected by the statute is that of home care
services.


          In its memorandum opinion, the trial court determined that Bridge Builders did not

provide home care services to the plaintiffs. Because receiving home care services is essential to

fall within the zone of interests protected by chapter 70. 27 RCW, a lack of evidence that Bridge
                                                         1

Builders provided home care services to the Hales is determinative.


14
     The legislative intent section states:

          The legislature finds that the availability of home health, hospice, and home care
          services has improved the quality of life for Washington's citizens. However,the
          delivery of these services bring risks because the in home location of services
                                                                -
          makes their actual delivery virtually invisible. Also, the complexity of products,
          services, and delivery systems in today's health care delivery system challenges
          even informed and healthy individuals. The fact that these services are delivered
          to the state's most vulnerable population, the ill or disabled who are frequently
          also elderly, adds to these risks.

          It is the intent of the legislature to protect the citizens of Washington state by
          licensing home health, hospice, and home care agencies. This legislation is not
          intended to unreasonably restrict entry into the in home service marketplace.
                                                              -
          Standards established are intended to be the minimum necessary to ensure safe
          and competent care, and should be demonstrably related to patient safety and
          welfare.


RCW 70. 27.
    005.
      1



                                                  11
No. 43265 0 II
          - -



            When viewing the evidence in the light most favorable to the plaintiffs, reasonable minds

can only conclude that Bridge Builders did not provide home care services. None of the
evidence creates an issue of material fact on whether Bridge Builders provided home care

services to the Hales. What the evidence shows is that Bridge Builders made arrangements for

Lisle and Clara to move back to their house. As the arrangements for the move were being

made, Lisle and Clara terminated Bridge Builders' services and did not move back home.

            Reading RCW 70. 27.in isolation, the evidence arguably raises an issue of
                        010(
                           6)
                           1

material fact on whether Bridge Builders provided " omemaker assistance" (household tasks,
                                                  h                        "
                                                    and   preparation, and transportation ").   RCW
such   as   housekeeping, shopping,meal planning

010(
70. 27. However, when read with the "case management"services exemption in mind,
   6).
   1
the evidence does not raise an issue of material fact. RCW 70. 27.
                                                           040( 4)
                                                              1
                                                              1   provides that a

person providing " ase management services"is not subject to regulation under the act. "`
                 c                                                                     Case

management' means the assessment, coordination, authorization, planning, training, and

monitoring of home health, hospice, and home care, and does not include the direct provision of
care to an individual: " RCW70: 27:There
                         -  040( 4):
                               1
                               1                           is no evidence that Bridge Builders" - -

provided direct home care to the Hales.

            The Hales argue that they need not have received home care services to have standing;

that receiving advertising is sufficient. Under the act, a license is required for a person to
                                                         "

advertise, operate, manage, conduct, open, or maintain an in home services agency."RCW
                                                             -

020(
70. 27. To this end,the Hales assert that Bridge Builders was either advertising or
   1).
   1

maintaining an in home services agency and, therefore, was required to be licensed. The Hales
                  -

cite declarations to support this point. Among other things, one declaration has copies of pages



                                                    12
No. 43265 0 II
          - -



from Bridge Builders' website. As we discuss above, the zone of interests protected by the

statute is the receiving of care. Receipt of advertising may not be within the zone of interests

protected by the statute. But even assuming the statute protects against receiving advertising for

home care services from unlicensed providers, reasonable minds could not conclude that Bridge

Builders advertised home care services as defined by chapter 70. 27 RCW. The advertising only
                                                               1

shows that Bridge Builders was providing " ase management" services. The advertising on the
                                         c

website says that Bridge Builders is not a "caregiving agency."Rather they assist " lients in
                                                                                  c

signing up with a reputable caregiving agency."CP at 335. Consistent with this advertising,

invoices show that Bridge Builders had contacted a caregiving agency and private caregiver in

planning Lisle and Clara's move back home. No evidence shows that Bridge Builders planned to

provide direct home care to Lisle or Clara. Moreover, it is unclear that Lisle and Clara even

received advertisements from Bridge Builders. Lisle and Clara were introduced to Bridge

Builders through Hastings,the attorney they consulted in their effort to move back home. We

reject the Hales' argument on this point.

       In connection with their argument that they have standing, the Hales argue that if Bridge -

Builders was required to be licensed, Bridge Builders and its employees would have been

forbidden by RCW 70. 27.from serving as attorneys in fact for Lisle or Clara. Their
                 150
                   1                               - -

reading of the statute is wrong. RCW 70. 27.states: No licensee, contractee, or employee
                                     150
                                       1            "

may hold a durable power of attorney on behalf of any individual who is receiving care from the




                                                 13
No. 43265 0 II
          - -



licensee." (
         Emphasis added).The evidence does not show that Lisle or Clara received care from
                                                                                      15
Bridge Builders. Thus, Bridge        Builders cannot have violated this    prohibition.

         Because there is no evidence that home care services were provided, the Hales fall

outside the statute's zone of interests. Their declaratory judgment actions were properly

dismissed. Because the Hales fall outside the statute's zone of interests,we do not address the

injury in fact requirement or the related justiciability question.
           -

D.       Discovery

         The Hales next argue that the trial court erred when it denied their motion for discovery

of other client information and granted Bridge Builders' motion for a protective order regarding

this discovery. We disagree.

         Parties may obtain' iscovery regarding any matter, not privileged, which is relevant to
                           d

the   subject   matter   involved in the   pending   action ...."   CR 26( )(is not ground for
                                                                       1).
                                                                         b It          "

objection that the information sought will be inadmissible at the trial if the information sought

appears reasonably calculated to lead to the discovery of admissible evidence."CR 26( )(
                                                                                  1).
                                                                                    b A

trial court may grant a protective order upon a showing of good cause by the party from whom - -
                                                           "

discovery is sought in order to protect a party from annoyance, embarrassment, oppression, or

undue burden or expense. CR 26( ). review discovery rulings for abuse of discretion. T. .
                              c We                                                    S

v. Boy Scouts ofAmerica, 157 Wn. d 416, 423, 138 P. d 1053 (2006). Discretion is abused if it
                               2                  3




is
   In their reply brief, the Hales argue for the first time that if Bridge Builders was required to be
licensed, the Washington Administrative Code would have imposed requirements on Bridge
Builders that the Hales would have benefited from. We do not consider arguments that are made
for the first time in a reply brief. Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 869,
828 P. d 549 (
     2       1992).

                                                           14
No. 43265 0 II
          - -



is manifestly unreasonable, exercised on untenable grounds, or for untenable reasons. T. .,
                                                                                       S 157

Wn. d at 423.
  2


       The Hales sent interrogatories and requests for production to Bridge Builders concerning

the services Bridge Builders provided to clients other than Lisle and Clara. Bridge Builders

refused to answer many of the requests, claiming that client names and documents were

confidential and that the requests were overly broad and unduly burdensome and were not

reasonably calculated to lead to the discovery of admissible evidence. On the same day that

Bridge Builders moved for summary judgment, Bridge Builders also moved for a protective

order under CR 26( ) response to discovery requests from the Hales.
                 c in

       The Hales cannot establish standing or the elements of their claims based on services

Bridge Builders provided to other clients. Although evidence of the services of other clients

could have possibly revealed that Bridge Builders should have been licensed, this does not make

the material relevant or reasonably calculated to lead to the discovery of admissible evidence.

The Hales' claims turn on whether they themselves received home care services from Bridge

Builders. The trial court did not abuse its discretion in the protective- rder or-
                          -                                             o      - denying

discovery to the Hales, and their argument fails.

E.      Vulnerable Adults Act Claim Properly Dismissed

        The Hales next argue that the trial court erred by dismissing their vulnerable adult act

claims. We disagree.

        The Hales alleged a vulnerable adults cause of action under RCW 74. 4. Under that
                                                                        200.
                                                                          3

statute,


        a vulnerable adult who has been subjected to abandonment, abuse, financial
        exploitation, or neglect either while residing in a facility or in the case of a person

                                                  15
No. 43265 0 II
          - -



        residing at home who receives care from a home health, hospice, or home care
        agency, or an individual provider, shall have a cause of action for damages on
        account of his or her injuries, pain and suffering, and loss of property sustained
                                                                        .
        thereby.

RCW 74. 4.1). trial court dismissed this claim, reasoning that the Hales did not set
    200 ( The
      3

forth any specific facts that gave rise to the conclusion that the elderly Hales were abused,

financially exploited, or neglected.

        The Hales assert that the defendants "
                                             abused"Lisle and Clara by inappropriately isolating

them from their adult children. Under the pertinent statutes, abuse"includes " ental abuse,"
                                                              "              m

which is defined to include "nappropriately isolating a vulnerable adult from family,friends, or
                            i

regular activity ...."   RCW 74. 4. .020(
                             020(
                                2 and
                                3 ) c). the Hales cite to two pages
                                        2)(
                                          In support,

in a declaration from Tricia.


        The Hales do not identify which specific facts in this declaration raise an issue of

material fact. According to the declaration, Tricia and Donald went to visit Lisle and Clara on

June 4,2008, at Sherwood Assisted Living. When they arrived, Watral,the director of the

facility,told them that Lisle and Clara were,rate,that they had hired a lawyer, and that it would
                                            i
not be a good idea to visit them. She told them to go home; they complied. A couple of days

later,Donald and Tricia learned that their parents' durable powers of attorney had been revoked

and new ones were issued in favor of Blanchard. Bridge Builders started the process of planning

the move back home. Neither Bridge Builders nor Watral consulted the adult Hale children

about this plan.

         Although Watral advised Tricia and Donald that it would not be a good idea to see their

parents, this does not mean there was inappropriate isolation. The Hales acknowledge that Lisle
and Clara wanted to move home. And it is uncontested that their adult children were later able to


                                                 16
No. 43265 0 II
          = -



visit and talk with their parents. From this evidence, reasonable minds could not find that the

defendants inappropriately isolated a vulnerable adult from family.

        The Hales also assert that the defendants "acted to change the plans the Hales and their

family had in place regarding the care of Lisle and Clara Hale."Br. of Appellant at 36. They

argue this       exploitation " and qualified as "abuse.." support, they cite to a declaration
             was "                                       In

from Blanchard, which contains a copy of a billing invoice from Bridge Builders, and recounts

Bridge Builders' interactions with the Hales. Again,the Hales fail to explain how this supports
their claim.


        It is uncontested that the Hale children did not inform Lisle or Clara before moving them

into Sherwood Assisted Living. Lisle was not told,until he arrived at Sherwood, that he was

going to be moved into the facility. The adult children moved Clara to Sherwood and left it to

Watral to explain to Clara and Lisle that Clara's move was permanent and why the move was

necessary. In an effort to move back home, Lisle and Clara met with attorney Hastings, who

introduced them to Bridge Builders. Lisle and Clara told Blanchard, the owner of Bridge

Builders, that they had been tricked into to-Sherwood and wanted to move back home.

Attorney Hastings drafted new powers of attorney for Lisle and Clara, and Bridge Builders made

plans to move Lisle and Clara back home. The only reasonable inference from this evidence is
that Lisle and Clara decided they wanted to move back home and that Bridge Builders began to

assist them in executing this plan. These facts are insufficient to establish " xploitation."
                                                                              e



16 "`
  Exploitation' means an act of forcing, compelling, or exerting undue influence over a
vulnerable adult causing the vulnerable adult to act in a way that is inconsistent with relevant
past behavior, or causing the vulnerable adult to perform services for the benefit of another."
RCW 74. 4.
    020(
       d
       3 ).

                                                 17
No. 43265 0 II
          - -



       The Hales next argue there was an issue of material fact as to whether there was

financial exploitation"of Lisle and Clara by the defendants. "`
                                                              Financial exploitation' means

the illegal or improper use of the property, income, resources, or trust funds of the vulnerable

adult by any person for any person's profit or advantage other than for the vulnerable adult's

profit or advantage."Former RCW 74. 4.
                                020(
                                   6 2008).
                                   3 ) ( In support, the Hales cite to
declarations from Tricia and Robert. Again,they fail to explain how these declarations create

any issue of material fact.

       Robert's declaration attaches, as an exhibit, a transcription of a recorded conversation

between Robert, Donald, Lisle, and Clara. The recording is dated June 12, 2008. The

transcription shows that Lisle wanted to move back home but that he had not fully considered the

costs that would be incurred by living at home. After considering their resources and the costs,

Lisle and Clara agreed to stop the plan to move back home and to terminate their relationship

with Bridge Builders. These facts do not show that the Hales were financially exploited. They

show that Lisle and Clara wanted to move back home, but later changed their minds.

       Because there is no issue of material fact,the trial court properly granted summary -

judgment on the vulnerable adult act claims.

F.      Consumer Protection Act Claims Properly Dismissed

        The Hales next argue that the trial court erred when it dismissed their Consumer

Protection Act claims on summary judgment. Again,we disagree.




17
   The Hales incorrectly cite to RCW 74. 4.
                                        s)' language. We apply the statutes in
                                        020(    6 current
                                                3
effect at the time of the alleged acts. See In re Estate ofHaviland, 177 Wn. d 68, 75, 301 P. d
                                                                           2                3
31 (2013) Statutes are presumed to apply prospectively, absent contrary legislative intent. ").
          ("

                                                 V .
No. 43265 0 II
          - -



        In a consumer protection action, the plaintiff must prove an unfair or deceptive act or

practice, occurring in trade or commerce, impacting the public interest, which causes injury to

plaintiff in.his or her business or property. Hangman Ridge Training Stables, Inc. v. Safeco Title

Ins. Co., Wn. d 778, 780, 719 P. d 531 (1986).The trial court dismissed the Consumer
        105 2                  2

Protection Act claim, ruling that the Hales failed to show evidence of injury to their business or

property. _

        Without a showing of injury,there is no remedy under the Consumer Protection Act.

Ledcor Industries (USA), v. Mutual ofEnumclaw Ins. Co., Wn.App. 1,2 13,206 P. d
                       Inc.                           150        1 -        3

 1255 (2009).
            Under the Consumer Protection Act, an injury need not be great or quantifiable,

but it must be an injury to business or property. Ambach v. French, 167 Wn. d 167, 171 72,216
                                                                          2            -

P. d 405 (2009).Personal injury damages are not compensable under the Consumer Protection
 3

Act. Ambach, 167 Wn. d at 173.
                   2

        Rather than specifically identify the alleged injury or injuries to their business or

property, the Hales refer to a list of purported "nstances of injury in fact." of Appellant at
                                                 i                           Br.

39.The Hales do not explain how these " njuries"constitute injuries to business or property. Of -
    -                                 i

the items on the list,the only one that approaches qualifying as an injury to business or property

is the claim that Lisle and Clara were billed for the services Bridge Builders provided. There is

evidence in the record that Bridge Builders prepared an invoice for services rendered to Lisle and

 Clara. But nowhere in the record is there evidence that this invoice was actually sent to Lisle or

 Clara. The Hales also do not allege that they actually paid Bridge Builders, and there is no

 evidence in the record that they did so. Thus, this evidence does not raise an issue of material

 fact on injury.



                                                  19
       No. 43265 0 II
                 - -


              The trial court correctly dismissed the Hales' Consumer Protection Act claim.,

       G.     Malpractice Claims Properly Dismissed

              The Hales also asserted malpractice claims against the defendants. They now argue that

       the trial court erred when it dismissed the claims on the basis that the Hales failed to show how

       the alleged breaches proximately caused damage. We disagree.

              A malpractice claim generally requires proof of four elements: duty of care,,
                                                                                          breach of

       that duty, damage, and proximate cause. Falkner v. Foshaug, 108 Wn. App. 113, 118, 29 P. d
                                                                                              3

       771 (2001)describing elements of a legal malpractice claim).
                  (

              The Hales do not explain how they were injured from the alleged breaches. In their

       memorandum in response to motions for summary judgment, the Hales merely stated that the

       facts show that Plaintiffs were injured as a result of the failure of Defendants to meet the

       standards of care they are subject to." at 654. On appeal, the Hales similarly fail to explain
                                             CP

       how they were injured by alleged breaches. Unsupported assertions will not defeat a summary

       judgment motion. TVacova Co. v. Farrell, 62 Wn. App. 386, 395, 814 P. d 255 (1991).Thus, the
                                                                           2
I --   Hales fail to meet their burden to survive the summary motion and their malpractice

       claim was properly dismissed. See Young, 112 Wn. d at 230 (affirming summary judgment in
                                                      2

       favor of defendants in medical malpractice action because the plaintiff did not present competent

       evidence   regarding physicians' standard   of care);
                                                           Wellman &   Zuck, Inc. v. Hartford Fire Ins.

       Co., Wn. App. 666,680, 285 P. d 892 (2012)affirming summary judgment on negligence
          170                      3              (

       claim because defendant did not raise a genuine issue of material fact regarding damages)review

       denied, 176 Wn. d 1019 (2013).
                     2




                                                        20
No. 43265 0 II
          - -



H.     Interference with a Family Relationship

       The Hales next argue that the trial court erred when it dismissed their claim for

interference with a family relationship. The Hales alleged a novel claim for "nterference with
                                                                             I

the Family of Lisle and Clara Hale."CP at 524. Washington has not recognized a cause of

action for interference with a family relationship (also referred to as alienation of affections)

where the interference is between adults and their adult children. The trial court dismissed the

claim, ruling that the Hales did not show evidence of loss of affection"or resulting damages,
                                                      "

which the trial court assumed would be required elements of the claim. We hold the trial court

did not err.


       Although there is no Washington authority on this precise issue, we have recognized a

cause of action for alienation of affection of a minor child. Strode v. Gleason, 9 Wn.App. 13,

510 P. d 250 (1973).The elements of alienation of affection of a minor child are: 1) existing
     2                                                                            ( an

family relationship, 2) malicious interference with the relationship by a third person, 3)
                     ( a                                                                ( an

intention on the part of the third person that such malicious interference results in a loss of

affection or family association, 4)-
                                 ( a causal connection between the third parties' conduct and the
                                                                                  --

loss of affection, and ( )
                       5 resulting damages. Strode, 9 Wn.App. at 14 15;See also Babcock v.
                                                                    -

State, 112 Wn. d 83, 107 108,768 P. d 481 (1989).
             2           -        2
        The novelty of an asserted right and the lack of precedent are not valid reasons for

denying relief to one who has been injured by the conduct of another."Strode, 9 Wn.App. at 17.


18 The Washington Supreme Court has not yet recognized alienation of a child's affections as a
cause of action. See Babcock, 112 Wn. d at 107 08 ( oting that it had not yet had occasion to
                                    2          - n
recognize a cause of action for alienation of a child's affections, but held that plaintiffs could not
establish causation as a matter of law).



                                                  21
No. 43265 0 II
          - -



But the Hales fail to meet their burden to produce any evidence of a "oss of affection"between
                                                                     l
                                                                            19
the   elderly Hales   and their adult children, or other   resulting damages.    We conclude the trial


court properly dismissed the Hales' claim for interference with a family relationship on summary

judgment.

I.       Negligent Infliction ofEmotional Distress Claim Properly Dismissed

         The Hales further argue that the trial court erred in dismissing their claim for negligent

infliction of emotional distress. The trial court dismissed the claim on summary judgment, ruling

that the plaintiffs failed to show objective symptomatology.

         A plaintiff may recover for negligent infliction of emotional distress if he or she proves

negligence,that is,duty, breach of the standard of care, proximate cause, and damage, and

proves the additional requirement of objective symptomatology. Kloepfel v Bokor, 149 Wn. d
                                                                                       2

192, 199, 66 P. d 630 (2003).To satisfy the objective symptomatology requirement, a
              3                                                                   "

plaintiff's emotional distress must be susceptible to medical diagnosis and proved through

medical evidence."Hegel v. McMahon, 136 Wn. d 122, 135, 960 P. d 424 ( 998).The Hales
                                          2                  2       1

submitted no medical evidence to satisfy-this requirement. -
                                                           Thus,the trial court's dismissal of
                                                                 - -

this claim was proper.
                                                                                                r


J.       Intentional Infliction ofEmotional Distress (Outrage) Claim Properly Dismissed

         Finally the Hales alleged a claim for intentional infliction of emotional distress ( utrage).
                                                                                            o

They argue that the trial court erred when it dismissed the claim on summary judgment, ruling

that the plaintiffs failed to show any conduct sufficient to sustain a cause of action for outrage.

We disagree.


19 More importantly,the Hales have inadequately briefed this issue. Inadequate briefing makes it
impossible to further address this novel claim.

                                                     22
No. 43265 0 II
          - -



       Intentional infliction of emotional distress requires the proof of three elements: 1)
                                                                                          (

extreme and outrageous conduct, 2)
                                ( intentional or reckless infliction of emotional distress, and

3)actual result to plaintiff of severe emotional distress. Kloepfel, 149 Wn.2d at 195. "The
claim must be predicated on behavior so outrageous in character, and so extreme in degree, as to

go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable
in a civilized community."Kloepfel, 149 Wn. d at 196 (quoting Grimsby v. Samson, 85 Wn. d
                                          2                                           2

52, 59, 530 P. d 291 (1975)). " law intervenes only where the distress inflicted is so severe
             2             The

that no reasonable person could be expected to endure it."
                                                         Saldivar v. Momah, 145 Wn. App.

365, 390, 186 P. d 1117 (2008).
               3

       The Hales failed to submit adequate evidence raising an issue of material fact to support a

claim for outrage. Reasonable minds could only conclude the defendants' conduct was not

sufficiently extreme and outrageous to result in liability. Bridge Builders briefly assisted the

elderly Hales with their request to move back home. When they changed their minds,Bridge

Builders stopped. There is no evidence that any of the defendants tried to move Lisle or Clara

against their   wishes. The defendants '         does not come close to satisfying the elements of

outrage and the claim was properly dismissed. See Spurrell v. Bloch, 40 Wn. App. 854, 863, 701

P. d 529 (1985) P]
 2              ( "[ laintiffs' affidavits simply do not put in issue material facts as to the

elements of outrage. ").




                                                 23
I




    No. 43265 0 II
              - -



           Affirmed.


           A majority of the panel having determined that this opinion will not be printed in the

    Washington Appellate Reports, but will be filed for public record in accordance with RCW
    040,
    2.6.it is so ordered.
      0




                                                                      Worswick, C. .
                                                                                 J
    We concur:


                                     V




    00anson,J.

    McCarthy, J. .
              T:
               P




                                                    24